NELSON, Circuit Justice.
I have examined the 29th section of the bankruptcy act discussed by Judge Blatchford, in this case [Case No. 5,774], and his opinion upon it; and, after the best consideration I have been able to give, concur in that opinion. I think the fair grammatical construction excludes the limitation of the one year from the first clause in the section, and that there is reason for the distinction between the case where there are creditors and assets, involving delay in the proceedings, and in the settlement of the estate before the court, and the case where there are either no creditors, or no assets, or, rather, no debts proved, or no assets to be assigned. The objection is very technical, and a contrary view leads to no useful result The 'order of the district court is reversed, and a discharge is directed to be given.
[See Case No. 5,775.]